DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to application filed 10/30/2019.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/28/2021 was filed after the filing date of the instant application on 10/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Since applicant cited about 821 U.S. patents and U.S. applications, not including foreign references and Non-Patent Literature, a cursory review revealed that several of these are irrelevant to the claimed invention. For example, US publication (2017/0006135) Siebel et al. which teaches a SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM based upon model driven architecture, US publication (2018/0260857) Kar et al. which is directed to VALIDATING A TARGET AUDIENCE USING A COMBINATION OF CLASSIFICATION ALGORITHMS and US publication (2015/0339620) Esposito et al. what is directed to a scheduling method and system (see abstract).   





Applicant is hereby reminded of the responsibility to include a concise explanation of the relevance to the currently claimed.

Drawings
3.	The drawings are objected to because elements in Figs. 3, 5A-5C, 7 and 9-10 are not clear/readable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 recites the limitation "the indication”.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1 of the instant application (i.e., 16/668,228) recites “a method, comprising:
receiving a communication from a customer;
routing the communication to an agent;
creating a transcript of the communication;
analyzing to detect predetermined groupings of words or variations of the groupings of
words; and
alerting a supervisor upon detecting the predetermined groupings of the words or the
variations of the groupings of the words”. 


claim 1 of the copending application (i.e., 16/1668,232) recites “ method, comprising:  executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application programming interfaces; and executing an agent assist functionality within the automation infrastructure that performs operations comprising:  
  receiving a communication from a customer;
 routing the communication to an agent; 
creating a transcript of the communication; analyzing to detect predetermined groupings of words or variations of the groupings of words; and 


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No.: 2016/0191709 A1). 

Regarding claim 1, Pullamplavil teaches a method, comprising:
receiving a communication from a customer (see [0037-0043]);
 routing the communication to an agent (this reads on the call being conducted between agent and caller as discussed in [0052]); 
creating a transcript of the communication (see [0041]); 
analyzing to detect predetermined groupings of words or variations of the groupings of words (reads on detecting a phrase (i.e., grouping of words) or words as discussed [0026 and 0031]); and
 alerting a supervisor upon detecting the predetermined groupings of the words or the variations of the groupings of the words (see [0054]).




Regarding claim 5, Pullamplavil teaches further comprising:
receiving the communication as speech (see Pullamplavil [042-0043]);
converting the speech to text (see Pullamplavil [042-0043]); and
determining intent from the text (see Pullamplavil [042-0043]).

Regarding claim 6 a, Pullamplavil teaches wherein the communication is a multi-channel
communication and received as one of an SMS text, voice call (see Pullamplavil [0056]), e-mail, chat, interactive voice response (IVR)/intelligent virtual agent (IVA) systems, and social media.

Regarding claim 7, Pullamplavil teaches wherein the analyzing is performed in real time during the communication (reads on monitoring interaction between user’s device and agent, see [0054-0056]).

Regarding claim 10, Pullamplavil teaches performing analytics on the transcript (see [0026, 0031 and 0041]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12, 15-17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No. 2016/0191709 A1) in view of Green et al. (Pub.No.: 2019/0287517 A1).

Regarding claim 11, Pullamplavil teaches a method, comprising:
receiving a communication from a customer (see [0037-0043]);
 routing the communication to an agent (this reads on the call being conducted between agent and caller as discussed in [0052]); 
creating a transcript of the communication (see [0041]); 
analyzing to detect predetermined groupings of words or variations of the groupings of words (reads on detecting a phrase or words as discussed [0026 and 0031]); and
 alerting a supervisor upon detecting the predetermined groupings of the words or the variations of the groupings of the words (see [0054]).

 	Pullamplavil features already discussed in the rejection of claim 11. Pullamplavil does not specifically teach “executing an automation infrastructure within a cloud-based contact center that 

 	However, in a system and method for artificial intelligence routing of customer service interaction (see abstract) Green teaches the following: 

 	“executing an automation infrastructure within a cloud-based contact center that includes a communication manager (this reads on virtual network elements to provide network capability, see [0061] and [0064]), speech-to-text converter(reads on audio system with voice recognition application , see [0098]), a natural language processor (reads on computing environment perform analysis of interaction between user and agent using computing device to perform natural language processing, see [0039]), and an inference processor (this reads on machine learning to automatically understand user/customer voice , see [0039]) exposed by application programming interfaces (reads on cloud networking arctuicure is an open architecture that leverages application programming interface, see [0060 and 0065]); and executing an agent assist functionality within the automation infrastructure that performs operations (reads on the use of natural language processing and model driven machine learning to automatically understands user/customer voice and textual input and to provide automated responses, see [0039])”. Note the claimed “cloud-based software platform” reads on cloud networking architecture as shown in Fig. 3.   

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of executing automation features of cloud based contact center and agent assistant functionality, as taught by Green into the teachings of 

Regarding claim 12, Pullamplavil teaches performing the analyzing to determine agent compliance (this is done by agent guidance system 210, see [0054]).

Regarding claim 15, Pullamplavil teaches further comprising:
receiving the communication as speech (see Pullamplavil [042-0043]);
converting the speech to text (see Pullamplavil [042-0043]); and
determining intent from the text (see Pullamplavil [042-0043]).

Regarding claim 16, Pullamplavil teaches wherein the communication is a multi-channel communication and received as one of an SMS text, voice call (see Pullamplavil [0056]), e-mail, chat, interactive voice response (IVR)/intelligent virtual agent (IVA) systems, and social media.

Regarding claim 17, Pullamplavil teaches wherein the analyzing is performed in real time during the communication (reads on monitoring interaction between user’s device and agent, see [0054-0056]).

Regarding claim 20, Pullamplavil teaches performing analytics on the transcript (see [0026, 0031 and 0041]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No. 2016/0191709 A1) in view of (McGann et al. Pub.No.: 2017/0111505 A1).

Pullamplavil features are already addressed in the above rejection. Pullamplavil does not specifically teach limitations of claim 3 which recites “determining an emotional state of the agent” and claim 4 which recites “determining if the agent is talking too fast, too slow or if there is a delay between words”.

However, McGann teaches a speech analytics engine may capture and analyze the agent's voice in real time to deduce the agent’s state relating to his/her mood/emotion. For example, the speech analytics engine may be configured to monitor for utterance of certain sounds or words, monitor the number of words uttered per minute, and/or the like, to assign an emotional and/or patience score to the agent. In another example, a typing speed of the agent captured and analyzed by a typing analytics engine may indicate a typing speed of less than an average by a threshold amount, leading to a conclusion that the agent is tired, see [0151].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of determining agent’s emotional state and speed of talk, as taught by McGann, into the teachings of Pullamplavil in order to ensure that agent maintain a proficiency level during the communication with the user/caller. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No. 2016/0191709 A1) in view of O’Gorman et al. (Pub.No.: 2019/0378076 A1). 



However, O’Gorman the system (300) automatically populates meeting notes based on a discussion in the meeting. The meeting notes may summarize decisions, issues, etc. identified in the meeting. The system may condense the meeting notes to points and/or similar brief statements. The system may provide a transcript linked to each point. The system may provide a transcript for each topic. They system (300) may provide a transcript with relevant material from the transcript visually indicated. For example, relevant material may be italicized. Decisions and/or issues may be presented in bold. The relevant material may be presented in a first text and material on other topics italicized, underlined, presented in a second font, etc. to distinguish the topics. The system may allow participants to edit the transcript and/or extracted materials, e.g., indexed points, topics, summaries, decisions, issues, etc. In an example, the system (300) allows this editing during the meeting. The system may allow all participants to edit the material. The system may allow a subset of participants to edit the material. The system may allow participants to propose edits which are approved by another participant, such as a moderator, manager, and/or someone with subject matter expertise on the topic [0071].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of populating notes and allowing a manager to access the notes, as taught by O’Gorman, into the teachings of Pullamplavil and Green in order to allow the manager to edit, or access the transcript note when needed. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No. 2016/0191709 A1) in view of Fan et al. (Pub.No.: 2020/0012697 A1).

Pullamplavil features are already addressed in the above rejection. Pullamplavil does not specifically teach limitations of claim 9 which recites “highlighting the predetermined groupings of the words …etc.”.

However, Fan teaches obtaining the data (such as query) input by the user in the search box, determining search keywords based on the content of the query, performing retrieval based on the search keywords to obtain a plurality of search results (such as webpages) with a high relevancy to the search keywords, displaying the plurality of search results in the descending order of the importance of the searched webpages and/or in the descending order of the relevancy to the search keywords (such as the frequency of search keywords appearing in search results), and highlighting the search keywords [0018].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of highlighting keywords, as taught by Fan, into the teachings of Pullamplavil and Green in order to provide speed and convenience to spot or emphasize on important terms and keywords.  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No. 2016/0191709 A1) in view of Green et al. (Pub.No.: 2019/0287517 A1) and further in view of (McGann et al. Pub.No.: 2017/0111505 A1).

 “determining an emotional state of the agent” and claim 14 which recites “ determining if the agent is talking too fast, too slow or if there is a delay between words”.

However, McGann teaches a speech analytics engine may capture and analyze the agent's voice in real time to deduce the agent’s state relating to his/her mood/emotion. For example, the speech analytics engine may be configured to monitor for utterance of certain sounds or words, monitor the number of words uttered per minute, and/or the like, to assign an emotional and/or patience score to the agent. In another example, a typing speed of the agent captured and analyzed by a typing analytics engine may indicate a typing speed of less than an average by a threshold amount, leading to a conclusion that the agent is tired, see [0151].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of determining agent’s emotional state and speed of talk, as taught by McGann, into the combination of Pullamplavil and Green in order to ensure that agent maintain a proficiency level during the communication with the user/caller. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No. 2016/0191709 A1) in view of Green et al. (Pub.No.: 2019/0287517 A1) and further in view of O’Gorman et al. (Pub.No.: 2019/0378076 A1). 

Pullamplavil and Green features are already addressed in the above rejection. Neither Pullamplavil nor Green specifically teach limitations of claim 18 which recite “populating a notes 

However, O’Gorman the system (300) automatically populates meeting notes based on a discussion in the meeting. The meeting notes may summarize decisions, issues, etc. identified in the meeting. The system may condense the meeting notes to points and/or similar brief statements. The system may provide a transcript linked to each point. The system may provide a transcript for each topic. They system (300) may provide a transcript with relevant material from the transcript visually indicated. For example, relevant material may be italicized. Decisions and/or issues may be presented in bold. The relevant material may be presented in a first text and material on other topics italicized, underlined, presented in a second font, etc. to distinguish the topics. The system may allow participants to edit the transcript and/or extracted materials, e.g., indexed points, topics, summaries, decisions, issues, etc. In an example, the system (300) allows this editing during the meeting. The system may allow all participants to edit the material. The system may allow a subset of participants to edit the material. The system may allow participants to propose edits which are approved by another participant, such as a moderator, manager, and/or someone with subject matter expertise on the topic [0071].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of populating notes and allowing a manager to access the notes, as taught by O’Gorman, into the combination of Pullamplavil and Green in order to allow the manager to edit, or access the transcript note when needed. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No. 2016/0191709 A1) in view of Green et al. (Pub. No.: 2019/0287517 A1) and further in view of Fan et al. (Pub.No. 2020/0012697 A1).

Pullamplavil and Green features are already addressed in the above rejection. Neither Pullamplavil nor Green specifically teach limitations of claim 19 which recites “highlighting the predetermined groupings of the words …etc.”.

However, Fan teaches obtaining the data (such as query) input by the user in the search box, determining search keywords based on the content of the query, performing retrieval based on the search keywords to obtain a plurality of search results (such as webpages) with a high relevancy to the search keywords, displaying the plurality of search results in the descending order of the importance of the searched webpages and/or in the descending order of the relevancy to the search keywords (such as the frequency of search keywords appearing in search results), and highlighting the search keywords [0018].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of highlighting keywords, as taught by Fan, into the combination of Pullamplavil and Green in order to provide speed and convenience to spot or emphasize on important terms and keywords.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652